Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 1 of 14 PageID: 2942



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



     DAVID E. GABROS,                      1:16-6135-NLH-JS

                    Plaintiff,             OPINION

            v.

     SHORE MEDICAL CENTER,

                    Defendant.


 APPEARANCES:

 TIMOTHY J. MCILWAIN
 MCILWAIN, LLC
 MCILWAIN PROFESSIONAL BUILDING
 2020 NEW ROAD, SUITE A
 LINWOOD, NJ 08221
      Attorney for Plaintiff David E. Gabros, M.D.

 KEVIN J. THORNTON
 COOPER LEVENSON, P.A.
 1125 ATLANTIC AVENUE
 ATLANTIC CITY, NJ 08401
      Attorney for Defendant Shore Medical Center.

 HILLMAN, District Judge

       Presently before the Court is Plaintiff’s motion for oral

 argument, and two joint motions to seal certain docket entries

 and the Court’s June 28, 2019 Opinion.         For the reasons stated

 below, the Court will deny the Parties’ motion for oral argument

 as moot.    The Court will deny the Parties’ joint motions to

 seal.
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 2 of 14 PageID: 2943



                                 BACKGROUND

       This case concerns the rescinding of privileges for

 Plaintiff David E. Gabros, M.D., a physician at a New Jersey

 hospital.    The facts of this case have been summarized by this

 Court in previous rulings.1       Plaintiff filed a complaint against

 Defendant Shore Medical Center (“SMC”) in March 2014.            This case

 was dismissed in September 2016 without prejudice because

 Plaintiff failed to properly serve the individuals named in that

 matter.




 1 In short, Plaintiff is an internal medicine physician who held
 staff privileges medicine at Shore Medical Center (“SMC”) from
 1999 to 2013. In 2009, 2010, and 2012, Plaintiff failed to meet
 his obligations under SMC’s bylaws for three reasons: (1)
 visiting patients after established hours; (2) taking illegible
 notes on patient charts; and (3) being unreachable by telephone
 in the event of a patient emergency.

 When Plaintiff sought a status change in February 2013, he was
 informed that instead of being moved to SMC’s active staff, he
 was to be moved to referral status, meaning he had no clinical
 privileges and could not admit or provide care for patients.
 Shortly after this announcement was made, Plaintiff was accused
 of slashing a colleague’s tires and received a precautionary
 suspension. Though Plaintiff was prohibited from entering SMC’s
 campus, he attempted to return to SMC and was stopped by
 security. Plaintiff was charged with “Criminal Mischief.”
 These charges were voluntarily dismissed.

 Plaintiff’s conduct was reported to the relevant health care
 entities. A number of hearings and panels were convened
 regarding Plaintiff’s suspension privileges. Plaintiff then
 filed a complaint alleging violations of the Sherman Act,
 violations of Plaintiff’s civil rights, and violations of the
 New Jersey Law Against Discrimination.


                                       2
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 3 of 14 PageID: 2944



       Plaintiff appealed this ruling to the Third Circuit .          This

 Court’s ruling was affirmed in February 2018.          In September

 2016, while Plaintiff’s appeal was pending, Plaintiff filed

 another complaint against SMC, Scott Strenger, M.D., Jeanne

 Rowe, M.D., and Peter Jungblut, M.D.         In October 2016, Plaintiff

 filed his First Amended Complaint, adding Defendant Genesis

 Healthcare d/b/a/ Linwood Care Center.         SMC answered on February

 2017.   In July 2017, Plaintiff and SMC stipulated to the

 dismissal of Defendants Strenger, Row, and Jungblut.           Discovery

 and motion practice ensued.

       In August 2018, Defendant filed its First Motion for

 Summary Judgment.     The Court rejected this motion for being

 overlength.    Defendant then filed a Second Motion for Summary

 Judgment.    In September 2018, Plaintiff filed a Motion to Strike

 Defendant’s Motion for Summary Judgment.         On March 20, 2019, the

 Parties jointly filed a motion requesting oral argument.

       The Court ruled on Plaintiff’s Motion to Strike,

 Defendant’s Motion for Summary Judgment, and the Parties’ Motion

 for Oral argument on June 28, 2019.        At that time, the Court

 also ordered that docket entries 86-33 and 124-1 be placed under

 temporary seal.     The Court ordered that the Parties file a joint

 motion pursuant to Local Rule of Civil Procedure 5.3 addressing

 whether the Court’s Opinion and docket entries should

 permanently sealed.     The Parties filed two motions to seal on


                                       3
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 4 of 14 PageID: 2945



 December 9, 2019.     This matter has been fully briefed and is

 ripe for adjudication.

                                  ANALYSIS

    A. Subject Matter Jurisdiction

       This Court has subject matter jurisdiction over this case

 pursuant to 28 U.S.C. §§ 1331 and 1367.

    B. Motion to Seal Standard

       It is well-established that there is a “common law public

 right of access to judicial proceedings on records. ”            In re

 Cendant Corp., 260 F.3d 183, 192 (3d Cir.) (citation omitted).

 Ordinarily, documents filed with the Court or utilized in

 connection with judicial proceedings are part of the public

 record with a presumptive right of public access.           Leucadta v.

 Applied Extrusion Tech., Inc., 998 F.2d 157, 164 (3d Cir. 1993).

 In some instances, “the strong common law presumption of access

 must be balanced against the factors militating against access” .

 Id. at 165.    When a party files a motion to seal, that party

 must demonstrate that good cause exists for protection of the

 material at issue.     Securimetrics, Inc. v. Iridian Techs., Inc.,

 2006 WL 827889, at *2 (D.N.J. Mar. 30, 2006).          A party

 demonstrates good cause by making a “particularized showing that

 disclosure will cause a ‘clearly defined and serious injury to

 the party seeking closure.’”       Id. (quoting Pansy v. Borough of

 Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)).


                                       4
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 5 of 14 PageID: 2946



        In this District, Local Civil Rule 5.3 governs motions to

 seal or otherwise restrict public access to materials filed with

 the Court and in judicial proceedings.         To place a docket entry

 under seal, the Rule requires that the motion to seal must be

 publicly filed and describe: “(a) the nature of the materials or

 proceedings at issue, (b) the legitimate private or public

 interests which warrant the relief sought, (c) the clearly

 defined and serious injury that would result if the relief

 sought is not granted, and (d) why a less restrictive

 alternative to the relief sought is not available.”           L.Civ.R.

 5.3(c)(2).    The party moving to seal must submit a proposed

 order that contains proposed findings of fact and conclusions of

 law.    L.Civ.R. 5.3(c)(3).

    C. Joint Motions to Seal

        With the standard set out above in mind, the Court will now

 turn to the parties’ joint motions to seal.

        1. NPDB Report

        The Parties seek to seal docket entry 142, a report by the

 National Practitioner Data Bank (“NPDB”), submitted by Defendant

 Shore Medical Center on June 18, 2015.         This report was a result

 of the final adverse action taken by SMC to revoke Plaintiff’s

 clinical privileges.

        In 1986, Congress passed the Health Care Quality

 Improvement Act of 1986 (“HCQIA”), 42 U.S.C. § 11101, et seq.


                                       5
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 6 of 14 PageID: 2947



 The HCQIA requires that certain information regarding

 malpractice payments, sanctions, and professional review actions

 taken with respect to medical professionals be reported to the

 federal government.     42 U.S.C. § 11131-7.       The regulations

 promulgated pursuant to the HCQIA established the National

 Practitioner Data Bank to collect and organize information

 collected under the HCQIA.

       The NPDB operates as a centralized clearinghouse for state

 licensing boards, hospitals, and other health care entities to

 obtain relevant background information about physicians.

 Hospitals are required to request information from the NPDB with

 respect to each physician or health care practitioner who

 applies for staff membership or clinical privileges.           42 U.S.C.

 § 11135.    The NPDB makes the information it collects available

 to “State licensing boards, to hospitals, and to other health

 care entities (including health maintenance organi zations) that

 have entered (or may be entering) in an employment or

 affiliation relationship with the physician or practitioner or

 to which the physician or practitioner has applied for clinical

 privileges or appointment to the medical staff.”           42 U.S.C. §

 11137(a).

       Section 11137 also outlines the confidentiality provisions

 applicable to the information collected under the HCQIA.

 Specifically, it mandates:


                                       6
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 7 of 14 PageID: 2948



       Information reported under this subchapter is
       considered confidential and shall not be disclosed
       (other than to the physician or practitioner involved)
       except with respect to professional review activity .
       . . or in accordance with regulations of the Secretary
       promulgated pursuant to subsection (a) of this
       section. Nothing in this subsection shall prevent the
       disclosure of such information by a party which is
       otherwise authorized, under applicable State law, to
       make such disclosure. Information reported under this
       subchapter that is in a form that does not permit the
       identification of any particular health care entity,
       physician, other health care practitioner, or patient
       shall not be considered confidential.

 42 U.S.C. § 11137(b)(1) (emphasis added).

       As such, unless otherwise provided by state law, all

 information collected by the NPDB and “reported under this

 subchapter” is presumed confidential and is only released as

 specifically mandated by the HCQIA.        See Medical Soc. of New

 Jersey v. Mottola, 320 F.Supp.2d 254, 259 (D.N.J. 2004).

       The Parties contend that federal law prohibits disclosure

 of National Practitioner Data Bank reports.          The Parties

 highlight that the purpose of the NPDB and its reports is to

 improve health care quality, protect the public, and reduce

 health care fraud and abuse in the United States.           According to

 the Parties, if NPDB reports were available to the public,

 reporting entities would lose confidence in the NPDB’s

 confidentiality protections.       The Parties argue that this lack

 of confidence would lead to a decline in voluntary or optional

 reports regarding problematic officials and would ultimately




                                       7
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 8 of 14 PageID: 2949



 hinder the reliability and effectiveness of the NPDB in serving

 its public policy goals.

       The Court has closely reviewed the documents the parties

 ask the Court to seal and does not find a legitimate private or

 public interest warranting sealing, nor a serious injury that

 would result from a failure to seal.         While there is no doubt a

 generalized public benefit from a confidential reporting system

 allowing medical employers to share information about the

 qualifications of licensed medical professionals, that interest

 must fall away when those reports are themselves evidence in a

 matter pending in federal court or any court.          The alternative

 is that medical employers and professionals may generate false

 or truthful information about each other material to their

 dispute and the potential claims of injured third parties under

 a regime where that information never sees the light of day.

       It is hard to imagine how that benefits the public at large

 and begs the question why a federal court should aid in such

 secrecy absent clear statutory direction.          What the parties

 really envision is a system that always shields the airing of

 claims of incompetency and malfeasance by medical professionals

 and the medical institutions that hire them.          This lack of

 transparency and absolute immunity is as likely to cause false

 reports as it is to foster candor.




                                       8
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 9 of 14 PageID: 2950



       Nor does the relevant statute create such an absolute

 private world immune from outside scrutiny.          It is one thing to

 say that information should be confidential between the parties

 for regulatory purposes and quite another to say that

 information can never be revealed when disputes arise over the

 content of such reports.      The only law cited by the parties

 actually authorizes disclosure for purposes of litigation when

 the system breaks down as envisioned. See 45 C.F.R.

 60.18(a)(1)(v) (allowing use of NPDB reports in medical

 malpractice litigation where hospital failed to request

 information from the NPDB).

       Moreover, there can be no better example of the overbreadth

 of the parties’ argument for sealing than this case.

 Plaintiff’s case hinges on allegations that NPDB reports about

 him were false and he demands a jury trial.          See ECF No. 1, ¶

  7.a.   Plaintiff would have his allegations litigated in a star

 chamber with a jury of ordinary citizens presumably barred from

 discussing the case after their service in a closed courtroom.

 There is no precedent for such a proceeding in federal court

 except in those rare cases which might involve classified

 information or national secrets and even in those cases

 redactions and sanitized versions allow for public access.

       In sum, the Court is unpersuaded by the parties’ arguments

 that denying their motion to seal the NPDB reports will have a


                                       9
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 10 of 14 PageID: 2951



 chilling effect on reporting.        Moreover, there is nothing in

 binding case law or the relevant statute itself expressly

 forbidding disclosure of these reports in the context of the

 claims brought by this Plaintiff.          Moreover, and perhaps most

 importantly, this Court has repeatedly emphasized the public

 interest in the disclosure of materials filed on this Court’s

 docket, which often outweighs private interests in

 confidentiality.

       This Court is funded by the public and does not sit, in

 general, to resolve private disputes in secret.           Finding that

 the parties lack a legitimate justification to warrant sealing

 the identified information, the Court will deny the parties’

 joint motion to seal with regard to the NPDB reports.

       2. June 28, 2019 Opinion and Other Documents

       The Parties also seek to seal several docket entries,

 including: (a) docket entry 86-33, a National Practitioner Data

 Bank report from August 9, 2013; (b) portions of docket entries

 124-1, 92-30, and 92-33, referred to collectively as “DCA

 Reports”; and (c) docket entry 130, the Court’s June 28, 2019

 Opinion.    As stated above, the Court previously placed docket

 entries 86-33 and 124-1 under temporary seal and ordered the

 Parties to file a joint motion pursuant to Local Rule 5.3.             The

 Court will assess the Parties’ motion to seal with respect to

 these entries in turn.


                                       10
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 11 of 14 PageID: 2952



             a. NPDB Reports

       Docket entry 86-33 is a NPDB report submitted by Defendant

 SMC on August 9, 2013, concerning Plaintiff’s summary suspension

 of clinical privileges from SMC.           The Parties repeat their

 arguments for sealing docket entry 142 discussed above.

       For the same reasons discussed above, the Court will deny

 the Parties’ joint motion to seal docket entry 86-33.

             b. DCA Reports

       Docket entry 124 contains various NPDB reports and

 information related to the dissemination of the reports as well

 as information related to the New Jersey Health Care

 Professional Responsibility and Reporting Enhancement Act.

 Docket entries 92-30 and 92-33 also contain DCA reports that the

 Parties request be placed under permanent seal.

       In the words of the New Jersey Division of Consumer Affairs

 (“DCA”), the purpose of the New Jersey Health Care Professional

 Responsibility and Reporting Enhancement Act is to “strengthen

 patient protections by assuring that the health care

 professionals who have demonstrated impairment or incompetence

 or engaged in professional misconduct become known to their

 licensing boards.” 42 N.J.R. 2577(a).          As such, this Act grants

 health care entities the ability to request DCA forms submitted

 by other health care entities for the purpose of evaluating a

 health care professional for hiring, continued employment, or


                                       11
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 12 of 14 PageID: 2953



 continued privileges.       See N.J.A.C. 13:45E-6.1.      According to

 the Parties, these forms are “not considered government records

 under the Open Public Records Act” and the DCA regulations do

 not contemplate that any portion of a report would be publicly

 available.     N.J.A.C. 13:45-5.1(b).

       The Parties argue that similar to the NPDB reports,

 permitting DCA forms and reports to be available to the public

 would chill health care entities’ willingness to provide

 information.     The Parties further assert that allowing these

 forms to be publicly available is inconsistent with New Jersey’s

 Health Care Professional Responsibility and Reporting

 Enhancement Act.

       As with the NPDB reports, the Court is unpersuaded that

 denying the joint motion to seal will result in a serious

 chilling effect on health care entities’ willingness to

 participate in reporting and providing information.            Again, the

 parties have not pointed to case law or a statute that expressly

 forbids disclosure of these reports.         In the absence of case law

 or a statute expressly forbidding disclosure of these reports,

 the Court will again decline to seal these documents.

       Because the parties have failed to meet the standard set by

 Local Rule of Civil Procedure 5.3, the Court will deny the joint

 motion to seal docket entry 124.




                                       12
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 13 of 14 PageID: 2954



             c. The Court’s June 2019 Opinion

       In the course of this case, Defendant filed a Second Motion

 for Summary Judgment on August 31, 2018.          The Court ruled on

 this issue in an Opinion dated June 28, 2019.

       The Parties argue that because the Court’s Opinion “recites

 the content of the NPDB and DCA Reports verbatim,” allowing

 public access to this opinion is “tantamount to allowing the

 public to review the reports themselves.” ECF No. 155-5 at 7.

       Having reviewed the Court’s June 2019 Opinion, the Court

 notes that this Opinion does not contain any personally

 identifiable information or sensitive information that would

 justify granting the parties’ joint motion to seal.            And as the

 Court has noted, that the Opinion recites certain content from

 the NPDB and DCA is an insufficient reason to seal it.            Finally,

 while this Court’s decisions are binding on no one except the

 parties, the development of the federal case law requires that

 the reasoning of the Court in interpreting statutes be widely

 available to be considered by sister courts as persuasive

 authority or not.      The Court’s 52-page opinion discusses the

 statute of limitations for defamation claims arising from NPDB

 reports, the scope of immunity under the HCQIA, and the reach of

 analogous claims under state statutory law.          The development of

 the law would be stymied if Courts issue secret rulings known

 only to the parties.      In short, because the Court does not make


                                       13
Case 1:16-cv-06135-NLH-JS Document 157 Filed 10/14/20 Page 14 of 14 PageID: 2955



 its decisions in secret, the Court finds it is in the public

 interest to allow the June 2019 Opinion containing the

 resolution of certain issues in this case to made public.

       Because the parties have failed to meet the standard set by

 Local Rule of Civil Procedure 5.3, the Court will deny the joint

 motion to seal docket entry 130.

                                  CONCLUSION

       For the reasons stated above, the Court will deny the

 Parties’ joint motions to seal.        An appropriate Order will be

 entered.



 Date: October 13, 2020                     s/ Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                       14
